Citation Nr: 1427715	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for a recurrent ischemic cardiovascular disorder to include arteriosclerotic heart disease (ASHD) with left bundle branch block and an implanted demand pacemaker claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities to include diabetic peripheral neuropathy.  

4.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1956 to July 1959; from October 1961 to February 1966; and from March 1966 to July 1969.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) which determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD; granted service connection; assigned a 30 percent evaluation for PTSD; and effectuated the award as of June 25, 2008.  In February 2011, the Board granted an initial 50 percent evaluation for the Veteran's PTSD and remanded the issue of entitlement to a TDIU to the RO for additional action.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In August 2011, the Court granted the Parties' Joint Motion for Remand; vacated that portion of the February 2011 Board decision which denied an evaluation in excess of 50 percent for the Veteran's PTSD; and remanded the Veteran's appeal to the RO for additional action.  In March 2012, the Board remanded the Veteran's appeal to the RO for additional action.  

In June 2012, the RO, in pertinent part, denied service connection for diabetes mellitus claimed as the result of herbicide exposure; ASHD with post-sinus node arrest residuals and a permanent pacemaker claimed as the result of herbicide exposure; and peripheral neuropathy of the upper extremities.  In September 2012, the Board denied both an evaluation in excess of 50 percent for the Veteran's PTSD and a TDIU.  The Veteran subsequently appealed to the Court.  

In December 2013, the Court vacated the September 2012 Board decision and remanded the Veteran's appeal to the Board for additional action.  In May 2014, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues of service connection for ASHD and upper extremity peripheral neuropathy as entitlement to service connection for a recurrent ischemic cardiovascular disorder to include ASHD with left bundle branch block and an implanted demand pacemaker claimed as the result of herbicide exposure and service connection for peripheral neuropathy of the upper extremities to include diabetic peripheral neuropathy in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of service connection for peripheral neuropathy of the upper extremities to include diabetic peripheral neuropathy; the evaluation of the Veteran's PTSD; and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  
FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.   

2.   Type II diabetes mellitus was diagnosed following active service.  

3.  ASHD with left bundle branch block and an implanted demand pacemaker was diagnosed following active service.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).  

2.  ASHD with left bundle branch block and an implanted demand pacemaker was incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Dingess v. Nicholson, 19 Vet. App. 473(2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for Type II diabetes mellitus and ASHD with left bundle branch block and an implanted demand pacemaker.  As such, no discussion of VA's duty to notify and to assist is necessary as to those issues.  


II.  Service Connection

The Veteran asserts that service connection for both diabetes mellitus and ischemic heart disease claimed as the result of herbicide exposure is warranted as he was in the Republic of Vietnam; is presumed to have been exposed to herbicides; and has been diagnosed with diabetes mellitus and ASHD.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  

Where a Veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and diabetes mellitus and/or cardiovascular-renal disease becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and either Type II diabetes mellitus or ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A.  Diabetes Mellitus 

A November 2011 VA podiatric treatment record states that an assessment of diabetes mellitus was advanced.  A September 2012 VA podiatric treatment record conveys that the Veteran was a non-insulin dependent diabetic.  The treating VA podiatrist indicated that the Veteran "denies being diabetic, but records say he takes Metformin."  He was provided diabetic foot care.  
VA ophthalmology clinical documentation dated in January 2013 reports that the Veteran's diabetes mellitus was initially manifested in approximately 2010.  The Veteran was diagnosed with moderate left eye non-proliferative diabetic retinopathy.   

The Veteran served in the Republic of Vietnam and subsequently manifested both diabetes mellitus and left eye diabetic retinopathy, a significant diabetic complication, decades after service separation.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for Type II diabetes mellitus is now warranted.  

B.  Ischemic Heart Disease 

A September 1991 VA hospital discharge summary and associated clinical documentation relate that the Veteran was diagnosed with ASHD and an implanted "demand pacemaker."  

The report of a March 1992 VA examination for compensation purposes states that the Veteran was diagnosed with "ASHD with demand pacemaker in place."  

A June 1992 VA hospital discharge summary and associated clinical documentation relate that the Veteran was diagnosed with "ASHD with left bundle branch block with demand pacemaker in place."  A July 1992 VA "stress/redistribution thallium 201 myocardial perfusion" study revealed findings "typical of reversible myocardial ischemia involving the usual distribution of the left anterior descending artery with lesser reversible lesion in the usual distribution of the right coronary artery."  

At a May 2012 VA examination for compensation purposes, the examiner determined that the Veteran did not have ischemic heart disease.  The examining VA nurse-practitioner commented that "records are negative for MI or any ischemic event" and "one time in 2000 and 2002, EMR finds that the clinician documented ASHD, s/p pacer without reviewing records or confirming that diagnosis."  The Board observes that the nurse-practitioner neither noted nor discussed the 1992 VA diagnoses of ASHD and the July 1992 VA thallium stress test.  Such omission significantly lessens the probative value of the May 2012 examination report.  

The Veteran served in the Republic of Vietnam.  He was subsequently diagnosed by VA medical personnel with ASHD with left bundle branch block and an implanted demand pacemaker after service separation.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for ASHD with left bundle branch block and an implanted demand pacemaker.  


ORDER

Service connection for Type II diabetes mellitus claimed as the result of herbicide exposure is granted.  

Service connection for ASHD with left bundle branch block and an implanted demand pacemaker claimed as the result of herbicide exposure is granted.  


REMAND

In a March 1998 Improved Pension Eligibility Verification Report (Veteran with No Children), (VA Form 21-0516-1), the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits.  The report of an August 2008 VA examination for compensation purposes states that the Veteran indicated that he received SSA disability benefits.  Documentation of the Veteran's SSA award of disability benefits and the evidence considered by the SSA in granting his claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Service connection has been established for Type II diabetes mellitus in the decision above.  The Veteran has not been afforded a VA examination which addresses whether he has diabetic peripheral neuropathy of the upper extremities.  

The report of a June 2012 VA PTSD evaluation states the Veteran could gain and maintain employment "in relatively isolated situations" "where he does not have frequent contact with people of Asian descent."  The examiner did not advance any findings as to whether the Veteran could be employed outside of the delineated sheltered work environment.  In its December 2013 decision, the Court instructed the Board to determine whether the Veteran's PTSD prevented him from more than marginal employment in the indicated sheltered environment.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Court's direction and the absence of a current neurological evaluation, the Board finds that further VA evaluation is necessary.  

Clinical documentation dated after February 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81 82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed upper extremity peripheral neuropathy and all treatment of his service-connected PTSD after February 2013 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after February 2013.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the award for incorporation into the record.  

4.  Then schedule the Veteran for a VA neurological examination to address the nature and etiology of his claimed upper extremity peripheral neuropathy.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no peripheral neuropathy is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified upper extremity peripheral neuropathy had its onset during active duty; is related to the Veteran's presumed in-service herbicide exposure and/or service in the Republic of Vietnam; otherwise originated during active duty; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's Type II diabetes mellitus and other service-connected disabilities.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then schedule the Veteran for an appropriate VA examination to address the current nature and severity of his PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the whether the Veteran's PTSD prevents him for securing and following more than marginal employment in a sheltered environment.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Then readjudicate the issues of service connection for peripheral neuropathy of the upper extremities to include diabetic neuropathy; the evaluation of the Veteran's PTSD, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


